Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in United Kingdom on Aug. 24, 2015 and Apr. 28, 2016.  It is noted that the certified copies of the 1515015.4 and 1607414.8 applications have been filed as required by 37 CFR 1.55.

Response to Amendments
	Applicant’s amendments and response filed Jan. 28, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-9, 15-22 and 24-26 are currently pending.
Claims 1-5 are amended.

Claims 10-14 and 23 are cancelled.
Claims 24-26 are new.
	Claims 1-6, 16 and 24-26 have been considered on the merits. 

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to Applicant’s arguments.  Applicant’s arguments, see Remarks, filed Jan. 28, 2021, with respect to the rejections under 35 USC § 102 as being anticipated by Lane have been fully considered and are persuasive.  The rejection of claims 1-6 and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Lane has been withdrawn. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 16, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US 2013/0344595 A1) (ref. of record) in view of Atamna et al. (WO 2006/089301 A2).
With respect to claims 1, 5 and 26, Gardner teaches a culture medium for stem cells and embryos with 5 to 40 µM lipoic acid and the medium with the concentration of lipoic acid from 5 to 10 µM (abstract, 0002 and 0014-0015).  With respect to claim 6, Gardner teaches the medium comprising NaCl (inorganic salt), glucose (energy source), amino acids, HSA (human serum albumin, a protein), hyaluronate, IGF and EGF (growth factors), folic acid (vitamin), and penicillin and streptomycin (antibiotics) (Tables 2-4 and 3).
claims 1, 3 and 24, respectively.  However, Atamna teaches a similar culture medium for stem cells containing one or more mitochondrial protective agents that include acetyl-carnitine and lipoic acid (008, 025, 0032 and 036).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the culture medium of Gardner to include additional protective agents including acetyl carnitine as taught by Atamna.  It would have been obvious to one of ordinary skill in the art at the effect time of filing of the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose and for the following reasons.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  The idea for combining them flows logically from their having been used individually in the prior art.  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  Although, Atamna is silent with respect to the concentrations of acetyl-carnitine and lipoic acid in the stem cell culture medium, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 
claim 16, the combined teachings of Gardner and Atamna teach the claimed composition, therefore, it should have the claimed characteristic of improving the success rate of in vitro fertilization.  In further support, Gardner teaches that culture media that includes lipoic acid are able to provide blastocysts with increased survival, increased cell numbers, increased inner cell masses and/or increased percentage of total mass made up by the inner cell compared to blastocysts cultured in a control medium (abstract and 0014).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 2, 4 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardner in view of Atamna (as applied to claims 1, 3, 5, 6, 16, 24, and 26 above), and further in view of Ali et al. (Theriogenology, 2003) (ref. of record).
The teachings of Gardner and Atamna can be found in the previous rejection above. 
Neither Gardner nor Atamna teach the culture medium further containing acetyl-cysteine at a concentration of 5-50 µM, 5-20 µM or 10 µM as recited in claims 2, 4 and 25, respectively.  However, Ali teaches a medium with 0.6 mM acetyl-cysteine for oocytes and embryos (abstract).  Ali teaches that antioxidants are beneficial to culture media as reactive oxygen species scavengers and reports medium supplementation with acetyl-cysteine improved the rate of bovine embryo development (abstract).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jan. 28, 2021 have been fully considered but they are not fully persuasive.

With respect to the rejections under 35 U.S.C. §102, Applicant argues the present invention claims priority to GB1515015.4 of which a certified copy has been filed, therefore, US 2018/0355312 does not constitute prior art under 35 U.S.C. §102 (a)(2) (Remarks pg. 6 para. 2).  Applicant’s arguments were found to be persuasive with respect to the document, US 2018/0355312, not constituting prior art under 35 U.S.C. §102 (a)(2) and the rejection has been withdrawn. 

With respect to the rejections under 35 U.S.C. §103, Applicant argues that there is no motivation to add any further antioxidants such as acetyl-carnitine to the culture medium disclosed in Gardner, since Gardner does not teach that other antioxidants are used in the culture medium other than lipoic acid (Remarks pg. 7 para. 2).  However, this argument was not found to be persuasive, since Gardner does not explicitly teach that other antioxidants cannot be added to the medium.  Instead, Gardner teaches that the medium including additional additives including niacinamide, riboflavin and thiamine, which are well-known antioxidants (0031).  Additionally, it is noted that Gardner suggests that effects in addition to lipoic acid’s antioxidative role in protecting cells likely contribute to the benefits of adding lipoic acid to the culture medium for gametes, zygotes and embryos (0026).  It is maintained that one of ordinary skill in the art would 
Applicant argues that Atamna does not disclose or suggest a medium comprising just acetyl-carnitine and lipoic acid or suggests that acetyl-carnitine and lipoic acid would have any beneficial effect in a culture medium without diaminophenothiazine, since Atamna teaches delaying cell senescence by contacting a cell with diaminophenothiazine and further adding one or more mitochondrial protective agents which include N-hydroxylamines, acetyl-carnitine and lipoic acid and only discloses that acetyl-carnitine or lipoic acid in combination with diaminophenothiazine (Remarks pg. 7 para. 3).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combined teaching of Gardner and Atamna that teach a culture medium containing acetyl-carnitine and lipoic acid.  Gardner is being relied upon for the teaching that lipoic acid was a known component of culture medium for its protective properties and Atamna is being relied upon for the teaching that acetyl-carnitine was a known component of culture medium for its protective properties.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  Furthermore, the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, 
Applicant further argues that there is no motivation to combine Gardner with Atamna to arrive at the claimed media and not use the reagents alone, since there is no teaching in Atamna to combine acetyl-carnitine and lipoic acid in a culture medium without a diaminophenothiazine (Remarks pg. 7-8 bridging para.).   However, this argument was not found to be persuasive, since Gardner does not explicitly teach that the medium cannot contain diaminophenothiazine and the claimed composition does not exclude the addition of diaminophenothiazine.  As stated previously, the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”  (see MPEP 2111.03). Therefore, the composition of claim 1 may include additional components or ingredients.
Applicant argues that a person skill in the art based on the statement in Gardner in [0037] that concentrations of lipoic acid higher than 40 µM had no beneficial effects on blastocyst development, would not be motivated to add another agent, such as carnitine, that assertedly has the same effect, since Gardner discloses too much lipoic acid is counter-productive (Remarks pg. 8 para. 2).  However, this argument was not found to be persuasive, since Gardner does not explicitly teach the addition of other factors in addition to lipoic acid would be counter-productive.  Instead, Gardner teaches that the medium including additional additives including niacinamide, riboflavin and thiamine, which are well-known antioxidants (0031).  

Applicant argues that results presented the Specification demonstrate that the combining of any antioxidants would not necessarily have the same additive effect as suggested by the Examiner, since the Specification describes the combinations of either acetyl-carnitine+lipoic acid or acetyl-carnitine, lipoic acid+ acetyl cysteine resulted in improved cell growth compared to control medium or the combinations of acetyl-carnitine+acetyl cysteine or cysteine+lipoic acid (Remarks pg. 8 last para.).  However, this argument was not found to be persuasive, since it is maintained that one of ordinary skill in the art would have been motivated to modify the culture medium of Gardner to include additional known protective agents in culture media including acetyl-carnitine as taught by Atamna.  It 
Applicant argues that the concentration of 600 µM for acetyl-cysteine taught by Ali is much higher than the claim range of 5 to 50 µM and no motivation has been provided in Ali for the skilled person to select a concentration in the claimed range (Remarks pg. 9 para. 2).  However, this argument was not found to be persuasive, since it would have been obvious to one of ordinary skill in the art to optimize the concentration of the components of medium including acetyl-cysteine depending a number of factors including the type of cells being culture, the source of cells or the desired outcome (ex. maintaining the cells, proliferating the cells, differentiation of the cells, etc.).  It is maintained that components of culture media are routinely optimized in the art.  For instance, Gardner discloses optimizing the culture media to support embryo development at the different stages (0029 and 0032).
Applicant further argues that Ali does not teach acetyl-cysteine has a positive effect on embryonic development, but only oocytes undergoing morula and blastocyst development (Remarks pg. 9 para. 2-3).  However, this argument was not found to be persuasive, since Ali clearly teaches a medium containing acetyl-cysteine for embryo and gamete culture and that antioxidants may be beneficial to synthetic culture media.  Even though, the development of the bovine oocytes into morula and blastocyst was not improved by the addition of acetyl-cysteine to medium, one of ordinary skill in the art would still be motivated to add acetyl-cysteine to medium for its known activity as an antioxidant at other stages and under different culture conditions based on the disclosure of Ali (pg. 940 para. 1-2).
Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  In addition, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Please see MPEP 2123 II.  
	

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632